TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2015



                                      NO. 03-15-00519-CV


                               Kimothy Ray Flowers, Appellant

                                              v.

  Travis County Civil Court Division; Associated Judge Susan Sheppard (In Her official
  capacity as a Visiting Judge in the 126th District Court); District Judge John K. Dietz
          (In his official Capacity as a District Judge in the 126th District Court);
 Associated Judge James L. Arth (In his Capacity As a hearing Judge of the 126th District
 Court); Associated Judge I. Andrew Hathcock (In His Capacity as a hearing Judge of the
 126th District Court); Warren Vavra (Court Administrator) in his Capacity Overseeing
  the 126th District Court Civil Division; and Nancy Pownley, employee (who under the
Color of law, Identity Theft, to portray Herself as the Court Administrator and Attorney of
                             the Civil Court Division), Appellees


        APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the order signed by the district court on July 18, 2014. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.